UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 1, 2010 REGAL BELOIT CORPORATION (Exact name of registrant as specified in its charter) Wisconsin 1-7283 39-0875718 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 State Street, Beloit, Wisconsin 53511 (Address of principal executive offices, including zip code) (608) 364-8800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 1, 2010, Regal Beloit Corporation (the “Company”) announced that Mark J. Gliebe, currently President and Chief Operating Officer and a Director of the Company, will assume the role of Chief Executive Officer effective at the Company’s next Annual Meeting of Shareholders, expected to take place in May 2011.Henry W. Knueppel, the Company’s current Chairman and Chief Executive Officer, will remain as Executive Chairman of the Company through the end of 2011 to complete an orderly transition.Additional information concerning Mr. Knueppel’s and Mr. Gliebe’s respective backgrounds is set forth below. Officer Age Title Effective May2,2011 Business Experience Henry W. Knueppel 61 Executive Chairman Chairman of the Board and Chief Executive Officer of the Company since April 2006; elected Chief Executive Officer April 2005; President and Chief Operating Officer from 2002-2005; Executive Vice President from 1987-2002; employed by the Company since 1979; director, Harsco Corporation. Mark J. Gliebe 49 Chief Executive Officer President and Chief Operating Officer of the Company since December 2006; Vice President and President-Electric Motors Group of the Company from January 2005 to December 2005; prior thereto employed by General Electric Company (a diversified industrial and commercial manufacturing corporation) as the General Manager of GE Motors & Controls in the GE Consumer & Industrial business unit from 2000-2004. A copy of the Company’s news release announcing these changes is attached as Exhibit99.1 to this Current Report on Form 8-K. Item 7.01. Regulation FD Disclosure. On December 1, 2010, the Company issued a news releaseproviding revisedguidance for the fourth quarter 2010 and announcing that it has signed an agreement to acquire Unico, Inc.A copy of the Company’s news release is attached as Exhibit 99.1 to this Current Report on Form 8-K. 2 Item 9.01. Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits.The following exhibit is being furnished herewith: News Release of Regal Beloit Corporation, dated December 1, 2010. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REGAL BELOIT CORPORATION Date:December 1, 2010By: /s/ Peter C. Underwood Peter C. Underwood Vice President, General Counsel and Secretary 4 REGAL BELOIT CORPORATION Exhibit Index to Current Report on Form 8-K Dated December 1, 2010 Exhibit Number News Release of Regal Beloit Corporation, dated December 1, 2010. 5
